Exhibit 10.4

 

EMPLOYEE ASSIGNMENT AND
ASSUMPTION AGREEMENT

 

This EMPLOYEE ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of December 13, 2019
(this “Agreement”), is executed by FMG Kentucky, LLC, a Delaware limited
liability company (“Assignee”), and Fairway Outdoor Advertising Group, LLC, a
Delaware limited liability company (“Assignor”). Capitalized terms used but not
defined herein have the respective meanings ascribed to them in the Purchase
Agreement (as defined below).

 

RECITALS

 

WHEREAS, this Agreement is being executed and delivered pursuant to that certain
Equity Purchase Agreement, dated as of October 16, 2019 (as amended from time to
time, the “Purchase Agreement”), by and among Assignor, Assignee, Billboards
LLC, a Delaware limited liability company (“Billboards”), and FMG Valdosta, LLC,
a Delaware limited liability company;

 

WHEREAS, Billboards and MediaCo Holding Inc. (“MediaCo”) are parties to that
certain Assignment and Assumption of Purchase Agreement, dated as of the date
hereof, pursuant to which Billboards assigned to, and MediaCo assumed and
accepted, all Billboards’ rights, title and interest in and obligations under
the Purchase Agreement; and

 

WHEREAS, prior to the Closing of the transactions contemplated by the Purchase
Agreement, Assignee has agreed to assume from Assignor (a) the contracts set
forth on Exhibit A hereto (the “Assumed Contracts”), (b) the employment and
employment related assets set forth on Exhibit B hereto of each individual
listed on Exhibit C hereto (each such individual a “Business Employee” and
collectively, the “Business Employees” and together with the Assumed Contracts,
the “Assumed Assets”) and (c) the Assumed Liabilities (as defined below),
immediately prior to the Closing.

 

NOW, THEREFORE, in consideration of the premises and agreements contained herein
and in the Purchase Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby act and agree as follows:

 

1.              Assignment of the Assumed Contracts. Effective immediately prior
to the Closing, Assignor hereby absolutely, unconditionally and irrevocably
sells, conveys, transfers, assigns and delivers to Assignee all of Assignor's
right, title, benefit, privilege and interest in and to the Assumed Assets;
provided that, with respect to the Assumed Contracts, such assignment is made
solely with respect to the period following the Closing.

  



 

 

 

2.              Assumption of the Assumed Contracts and Liabilities.

 

(a)Effective immediately prior to the Closing, Assignee hereby (a) purchases,
acquires, and accepts from Assignor all of Assignor’s right, title, benefit,
privilege and interest in and to the Assumed Assets; provided that, with respect
to the Assumed Contracts, such purchase is made solely with respect to the
period following the Closing, and (b) agrees to undertake, assume, perform, and
otherwise pay, satisfy, and discharge when due, (i) the Liabilities of Assignor
under the Assumed Contracts with respect to the period following the Closing,
(ii) the Liabilities of Assignor pertaining to the employment or service of any
Business Employee with Assignor or any of its Affiliates, in all cases, other
than and excluding any liabilities arising under any Business Benefit Plan
(excluding paid time off, vacation, or sick leave plans), or any obligation or
Liability (including any excise Tax) arising under applicable Law with respect
to the Business Benefit Plans or obligations of Assignor or its Affiliates to
offer benefits (including without limitation under the Patient Protection and
Affordable Care Act, and any failure to offer coverage subject to any penalty or
excise tax under Section 4980H of the Code), other than the Assumed Contracts
and (iii) all Liabilities with respect to the period following the Closing with
respect to the provision of continuation coverage under Section 4980B of the
Code to any current or former employee of the Business (or any eligible
beneficiary thereof) who is an M&A qualified beneficiary as defined in Treas.
Reg. Section 54.4980B-9 with respect to the consummation of the transactions
contemplated by the Purchase Agreement (collectively, the “Assumed
Liabilities”).

 

(b)Notwithstanding the foregoing or any other provision in this Agreement or the
Purchase Agreement to the contrary, Assignee shall not assume and shall not be
responsible or liable to pay, satisfy, perform or discharge any Liabilities of
Assignor (including any of Assignor’s Affiliates) of any kind or nature
whatsoever arising under or in connection with any benefit plan providing
compensation or benefits to, or otherwise relating to any Business Employee or
other present or former employee or other service provider of Assignor or any of
its Affiliates (including Assignee with respect to the period prior to the
Closing), or the employment or termination of employment of any such person, or
any of their beneficiaries, other than the Assumed Liabilities.

 

3.              Employment Matters. Effective immediately prior to the Closing,
Assignor hereby transfers, effective as of the Closing Date, the employment of
each Business Employee to the Assignee, and Assignor represents that Assignor
has taken all legally necessary steps to effect such transfer. It is intended
that the Business Employees shall not experience a termination of employment or
severance solely as a result of the transactions contemplated by this Agreement.
To the extent permitted by applicable Law, no Business Employees shall be
entitled to any termination or severance payments or benefits as a result of the
transactions contemplated by this Agreement and the parties hereto shall cause
any applicable benefit arrangement to be interpreted and administered consistent
with such intent.

 

4.              Counterparts. This Agreement may be executed in multiple
counterparts, all of which shall be considered one and the same agreement and
shall become effective when such counterparts have been signed by each of the
parties and delivered to the other parties. The parties intend to treat as an
original any document signed in connection with the transactions contemplated by
this Agreement, including any counterpart to this Agreement that is delivered by
electronic transmission, including by facsimile, .pdf, photo static copy, or
otherwise.

 



2

 

 

5.              Interpretation. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires
interpretation: (a) each term defined in this Agreement has the meaning ascribed
to it; (b) “or” is disjunctive but not necessarily exclusive; (c) words in the
singular include the plural and vice versa; (d) “include,” “includes” or
“including” shall be deemed to be followed by the words “without limitation;”
and (e) references herein: (i) to Exhibits means the Exhibits attached to this
Agreement; (ii) to an agreement, document, or instrument means such agreement,
document, or instrument as amended, supplemented, and modified from time to time
to the extent permitted by the provisions thereof, including by waiver or
consent; and (iii) to a specific Law, or to specific provisions of Laws means
such Laws or specific provisions of Laws as amended, modified, or supplemented
from time to time and includes any successor comparable Laws or provisions of
Laws thereto and any rules and regulations promulgated thereunder. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. In the event of an
ambiguity or question of intent or interpretation, this Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party hereto by virtue
of the extent to which any such party or its counsel participated in the
drafting of any provision hereof or by virtue of the extent to which any such
provision is inconsistent with any prior draft hereof.

 

6.              Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)            This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware without reference to choice of law
principles, including all matters of construction, validity, and performance.
Each of the parties hereto hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of the Delaware Court of Chancery (or, if such court
lacks subject matter jurisdiction, in any state and federal court located in
Delaware) for any actions, suits, or proceedings arising out of or relating to
this Agreement and the transactions contemplated hereby (and shall not to
commence any Legal Proceeding relating thereto except in such courts). Each of
the parties hereto hereby irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection to the laying of venue of any
Legal Proceeding arising out of this Agreement or the transactions contemplated
hereby, in such state or federal courts as aforesaid and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such Legal Proceeding brought in any such court has been
brought in an inconvenient forum.

 

(b)            EACH OF THE PARTIES HERETO IRREVOCABLY AND ABSOLUTELY WAIVES THE
RIGHT TO A TRIAL BY JURY IN ANY DISPUTE IN CONNECTION WITH, ARISING UNDER OR
RELATING TO THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY MATTERS CONTEMPLATED
HEREBY OR THEREBY, AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY OR
APPROPRIATE TO EFFECT SUCH WAIVER.

 



3

 

 

7.              Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon each of the parties hereto and their respective
successors or assigns. Nothing in this Agreement, express or implied, is
intended to confer upon any Person not a party to this Agreement any rights or
remedies under or by reason of this Agreement. Nothing contained herein, express
or implied, shall be construed to establish, amend or modify any benefit plan,
program, agreement or arrangement. The parties hereto acknowledge and agree that
the terms set forth in this Agreement shall not create any legal or equitable
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement or any other Transaction Agreement any right in any Business Employee
or any other person to any continued employment with the Assignor, Assignee or
any of their respective Affiliates or compensation or benefits of any nature or
kind whatsoever constitute an amendment to any compensation or benefit plans.

 

8.              Amendments, Supplements, etc. This Agreement may be amended only
by a written instrument that makes specific reference to this Agreement and is
executed by the parties hereto or their respective successors or assigns.

 

9.              Assignability. None of the parties hereto may assign or delegate
all or any portion of its rights, obligations or liabilities under this
Agreement without the prior written consent of the other parties to this
Agreement.

 

10.            Invalid Provisions. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any applicable
Law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
such term or other provision will be interpreted so as to best accomplish the
intent of the parties hereto within the limits of the applicable Law.

 

11.            Further Assurances. Each of the parties hereto agrees to take
such actions and use such efforts as reasonably necessary to fully consummate
the assignment and assumption of the Assumed Assets and Assumed Liabilities set
forth in this Agreement.

 

* * * * *

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, all as
of the date first written above.

 

  ASSIGNOR:       FAIRWAY OUTDOOR ADVERTISING GROUP, LLC         By: /s/ Daniel
Streek   Name: Daniel Streek   Title: President, Secretary and Treasurer

 

Signature Page to
Employee Assignment and Assumption Agreement

 





 

 

 

  ASSIGNEE:       FMG KENTUCKY, LLC           By: /s/ Daniel Streek   Name:
Daniel Streek   Title: President, Secretary and Treasurer

 

Signature Page to
Employee Assignment and Assumption Agreement

 





 